Citation Nr: 1045241	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-20 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for headaches including as 
secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1986 to July 2006. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board by videoconference from 
the RO in September 2010.  A transcript of the hearing is 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Veteran contends that he experiences frequent and severe 
headaches secondary to service-connected hypertension or 
medications prescribed to control hypertension. 

In September 2007, the RO granted service connection for 
hypertension based on a diagnosis of the disorder within one year 
of discharge from service and a medical opinion that the disorder 
was present in service.  

Service treatment records are silent for any symptoms, diagnoses, 
or treatment for headaches.  The Veteran denied symptoms of 
frequent or severe headaches on many medical history 
questionnaires in the last years of service.  However, in a 
September 2010 Board hearing, the Veteran stated that he 
experienced headaches in service but self-treated the symptoms 
with over the counter medications.  He stated that he did not 
seek medical care because it would adversely affect his 
performance records and eligibility for promotion.  However, he 
continued to deny experiencing headaches in an April 2006 
discharge physical examination shortly prior to his retirement. 
No headache complaints were noted in VA outpatient treatment 
records prior to May 2008 when a clinician noted the Veteran's 
report of morning headaches that he believed were related to one 
of his medications.  The records showed that he was prescribed 
oral medication for hypertension, back and knee pain, high 
cholesterol and erectile dysfunction.  

In records of treatment at a military clinic in March 2009 and 
early April 2009, an examiner noted the Veteran's report of 
chronic headaches for the previous ten years.  He reported that 
the headaches were preceded by vertigo and were accompanied by 
nasal discharge and watery eyes.  The examiner on both occasions 
noted blood pressure as normal.  A computed tomography scan of 
the head was negative for sinus abnormalities.  Later in April, 
the examiner did note slightly elevated blood pressure of 146/84 
mmHg.  

In May 2009, the Veteran sought treatment for recurrent headaches 
from a private neurologist who noted the Veteran's reports of 
headaches for the previous 15 to 20 years.  This places the onset 
of headaches well before the onset of hypertension.  The 
neurologist recorded an obviously mistaken blood pressure 
measurement of "1278/95."  The neurologist diagnosed migraine 
headaches and prescribed medication.  In October 2009, after the 
RO issued the most recent supplementary statement of the case, 
the RO received the physician's statement indicating that the 
Veteran's hypertension was aggravated causing the migraine 
headaches.  

The RO also received the Veteran's October 2009 statement in 
which he noted that he was examined in a VA clinic in September 
and October 2009.  He reported that examiners noted both high 
blood pressure and concurrent headache symptoms.  Records of VA 
outpatient and military clinic treatment since May 2008 and April 
2009 have not been obtained and associated with the claims file.  

Although a neurologist concluded that the Veteran's headaches 
were related to aggravated hypertension, neither his records nor 
the two clinic's records show that the Veteran's hypertension is 
uncontrolled.  The neurologist did not comment on whether the 
headaches are caused by medication, nor did the neurologist 
discuss the Veteran's contention that he experienced headaches 
many years before the diagnosis or treatment of hypertension.  
Furthermore, the Veteran reported that VA examiners have noted 
high blood pressure concurrent with his headaches in records not 
currently associated with the claims file.  Therefore, the Board 
concludes that the medical evidence of record is not sufficient 
to decide the claim and that recent VA, military medical clinic, 
and the private neurologist's clinical records and a VA 
examination are necessary to determine if the Veteran's 
hypertension is aggravated or uncontrolled or if the headaches 
are related to medication prescribed for hypertension or other 
disorders.  38 C.F.R. § 3.159 (c) (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran authorization, 
and if provided, request all records of 
clinical treatment from the military clinic 
and private neurologist since April 2009.  
Associate any records received with the 
claims file. 

2.  Request records of VA outpatient 
medical care since May 2008 and associate 
any records received with the claims file. 

3.  Schedule the Veteran for a VA 
neurological examination by an 
appropriately qualified VA physician.  
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  

Request that the physician provide an 
assessment of the Veteran's history and 
current headache and hypertensive symptoms 
and provide an opinion whether any chronic 
headache disorder  is at least as likely as 
not (50 percent or greater possibility) 
related to aggravation of hypertension, 
medication for hypertension, medication for 
other disorders, or any aspect of service.  
Request that the physician provide a 
rationale and comment on the relevance of 
the sequential onset of symptoms of 
headache and high blood pressure.  

4.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim for service connection for 
headaches including as secondary to 
hypertension.   If the benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).









 Department of Veterans Affairs


